Citation Nr: 1746282	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder with features of obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD), including PTSD.

2.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder with features of OCD and PTSD (also claimed as insomnia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veteran's Law Judge via videoconference in December 2013.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded for development of the record in September 2014.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) assigned an evaluation of 50 percent for anxiety disorder with features of OCD and PTSD, effective December 2, 2008.  The Board has accordingly characterized this issue above to reflect this increased evaluation.

While the Veteran has claimed service connection for PTSD and is already service-connected for an anxiety disorder with features of OCD and PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence also shows diagnoses of a mood disorder, depression and bipolar disorder, the Board has characterized the issues on appeal as reflected on the title page.

This claim was previously before the Board in November 2015, at which time it was remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received a mental disorder VA examination in April 2013 and the examiner noted diagnoses of an anxiety disorder, mood disorder, and maladaptive personality traits with cluster B and cluster C features.  The examiner noted that the Veteran was diagnosed with a passive aggressive personality disorder while in the military that contributed to his discharge, and he was being treated for obsessive compulsive type personality traits.  The examiner, however, did not provide an opinion with regards to whether the Veteran's mood disorder was related to service or the personality disorder he was diagnosed with in service.  

Furthermore, the Veteran received another mental disorder VA examination in February 2015, and the examiner only provided a diagnosis of a generalized anxiety disorder.  The examiner further noted that the Veteran did not have any other symptoms attributable to mental disorders aside from a generalized anxiety disorder.  As the examiner did not address the prior competent mental disorder diagnoses noted in the April 2013 VA examination, the Board finds that this examination is inadequate for rating purposes.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").  Therefore, this claim must be remanded for a new examination.  


As for the claim for entitlement to an evaluation in excess of 50 percent for anxiety disorder with features of OCD and PTSD (also claimed as insomnia), in this case, any development affecting the claim for service connection for an acquired psychiatric disorder other than anxiety disorder with features of OCD and PTSD may have an impact on the complete picture of the Veteran's claim.  As such, they are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's increased rating claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's mood disorder or any other currently diagnosed psychiatric disorder other than his already service-connected anxiety disorder.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's mood disorder or any other currently diagnosed psychiatric disorder other than anxiety disorder is related to service.  The examiner should discuss the Veteran's psychiatric history, including the April 2013 VA examination and VA treatment records for treatment of the mood disorder.  If the Veteran no longer has a mood disorder or any other acquired psychiatric disorder other than anxiety disorder with features of OCD and PTSD, the examiner is asked to provide a rationale indicating why the Veteran no longer meets the criteria.

The Veteran is advised to take note that in the event that he is ultimately service connected for an additional psychiatric disorder, this would not necessarily result in a higher rating because the Veteran's psychiatric disorders would be rated under the same rating criteria.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

